Citation Nr: 0724907	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30-percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In support of his claim, the veteran and his wife testified 
at a videoconference hearing in August 2006 before the 
undersigned Veterans Law Judge of the Board.

Unfortunately, the veteran's claim requires further 
development before the Board can decide it, so it is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required.


REMAND

The report of the December 2005 mental status evaluation 
indicates the examiner assessed the veteran's PTSD symptoms 
as "moderate" and assigned a Global Assessment of 
Functioning (GAF) score of 60.  The GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994) (DSM-IV).  According to 
DSM-IV, a GAF of 51 to 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).



A February 2006 VA mental health treatment note shows the 
veteran complained that his symptoms were not accurately 
portrayed in the report of his December 2005 mental status 
evaluation.  His primary complaint was that he experiences 
difficulty concentrating and with his short-term memory, and 
that he also has a very difficult time learning new tasks or 
skills.  This was also his primary assertion at his hearing, 
citing the difficulty he has learning new computer skills, 
which he is trying to do.  See Transcript, pp. 4-5.

The veteran is entitled to another VA compensation 
examination where there is evidence suggesting his PTSD has 
worsened since his last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VA O.G.C. Prec. Op. No. 11-95 (1995).

The veteran's VA outpatient records from September 2004 to 
May 2006 generally reflect that his PTSD symptoms are stable 
on medication.  But the Board also notes that, while the 
mental status evaluation at the last examination in December 
2005 noted attention and concentration as grossly normal, no 
comment was made regarding the veteran's memory.  There also 
is the matter of the functional impact of his disabilities 
that are not service connected, which by all indications are 
quite serious.

Among the nonservice-connected conditions is a seizure 
disorder, which the VA records show is treated by a private 
physician.  The veteran's outpatient records also reflect 
entries to the effect that he underwent a procedure to remove 
fluid from his brain.  The VA records currently on file show 
significant neurological involvement of his lower extremities 
due to spinal stenosis.  He has undergone four back 
surgeries.  If in fact he has memory impairment, it must be 
attributable to his PTSD to be considered in the rating of 
this disability since there are indications it may be due, 
instead, to his seizure disorder.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  An examiner will need related 
records in order to sort that out.  


While the medical evidence currently of record does not 
clearly support the veteran's assertion that his PTSD 
symptoms have increased in severity since the last 
examination, neither does the evidence clearly refute his 
assertion that he has memory impairment on account of his 
PTSD.  Thus, another examination is needed to fairly decide 
his claim.  See 38 C.F.R. §§ 3.102, 3.159(c)(4) (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
veteran for his seizure disorder since 
September 2004.  With any 
necessary authorization, obtain these 
records - including, in particular, those 
concerning diagnostic testing and evaluation 
of his cognitive abilities (memory, etc.).

2.  Schedule the veteran for a VA 
psychiatric evaluation to determine the 
current severity of his PTSD.  All indicated 
testing and evaluation should be performed 
and all clinical findings reported in 
detail.  Ask the designated psychiatrist to 
specifically determine whether the veteran 
has memory impairment (short- or long-term) 
and, if he does, whether it is part and 
parcel of his PTSD or, instead, attributable 
to some other etiology (but especially his 
seizure disorder).  The examiner should also 
comment on the veteran's ability to maintain 
gainful employment and personal 
relationships.  A GAF score should be 
assigned and explained.  If it is 
significantly different than other scores on 
file, please explain the discrepancy.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)

